DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,587,440 B2 in view of the disclosure of Eitan (US 2017/0033958 A1).
Claims of the instant Application
Claims of the Co-Pending Application
Regarding claim 1: A method in a wireless local area network (WLAN) system, comprising: generating, by a first station (STA), a short training field (STF) signal based on a STF sequence, 

Regarding claim 1: A method in a wireless local area network (WLAN) system, the method 
performed by a first station (STA) in an Orthogonal Frequency Division 

and transmitting an EDMG Physical Protocol Data Unit (PPDU) including the generated EDMG STF signal via a wireless channel based on one or more space-time streams (STSs) to the second STA, wherein the A sequence and the B sequence are determined based on a number of contiguous 2.16 GHz channels for the wireless channel and an index value of the one or more STSs, and wherein the STF sequence is defined as [A, 0, 0, 0, B].


	As can be seen from the table above, the claims 1 of the instant application is substantially similar to that of the Patent ‘440 claims. The feature missing from the patent claims that is found in the claims of the instant application is the maximum 
	In an analogous art, the disclosure of Eitan (US 2017/0033958 A1) discloses a frame for a 2, 4, or 8, maximum Spatial Time Streams (par.[0171 – 0172]).
	Since the disclosure of Eitan render the 8 STS streams obvious as it was apparent to one of ordinary skill prior to the filing of the instant application, therefore, it is appropriate that the claims stand rejected under Double Patenting. 
	The examiner notes that claim 13 is a substantial duplicate of claim 1, and is rejected for the same reasons as given above.
	Furthermore, claims 2-12 and 14-24 which depend on claims 1 and 13 are rejected for their dependency thereon, and also for being duplicates of claims of Patent ‘440. For example, claims 3 and 15 of the instant application are substantial duplicates of claim 2 of Patent ‘440. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411